PER CURIAM
Defendant appeals his convictions for two counts of burglary in the first degree, ORS 164.225, and criminal trespass in the first degree, ORS 164.255. We affirm the convictions without discussion and write only to address the sentence.
The court “merged” the convictions and sentenced defendant to 30 years under the dangerous offender statute, ORS 161.725, with a 15-year minimum term. The court imposed an alternative 20-year sentence under the sentencing guidelines. The state concedes that the court erred in imposing an indeterminate sentence under the dangerous offender statute. State v. Serhienko, 111 Or App 604, 826 P2d 114 (1992). We accept that concession.
Convictions affirmed; remanded for resentencing.